OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 235 W. Galena Street, Milwaukee, WI 53212 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end:December 31 Date of reporting period:July 1, 2013 - June 30, 2014 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Institutional Account Name Company Name Ticker Primary CUSIP Meeting Date Record Date Meeting Type Proponent Proposal Number Proposal Text Votable Proposal Manag-ement Recom-mendation Vote Instruction Aristotle/Saul Opportunity Fund Vodafone Group plc VOD G93882135 23-Jul-13 03-Jun-13 Annual Management 1 Accept Financial Statements and Statutory Reports Yes For For Aristotle/Saul Opportunity Fund Vodafone Group plc VOD G93882135 23-Jul-13 03-Jun-13 Annual Management 2 Re-elect Gerard Kleisterlee as Director Yes For For Aristotle/Saul Opportunity Fund Vodafone Group plc VOD G93882135 23-Jul-13 03-Jun-13 Annual Management 3 Re-elect Vittorio Colao as Director Yes For For Aristotle/Saul Opportunity Fund Vodafone Group plc VOD G93882135 23-Jul-13 03-Jun-13 Annual Management 4 Re-elect Andy Halford as Director Yes For For Aristotle/Saul Opportunity Fund Vodafone Group plc VOD G93882135 23-Jul-13 03-Jun-13 Annual Management 5 Re-elect Stephen Pusey as Director Yes For For Aristotle/Saul Opportunity Fund Vodafone Group plc VOD G93882135 23-Jul-13 03-Jun-13 Annual Management 6 Re-elect Renee James as Director Yes For For Aristotle/Saul Opportunity Fund Vodafone Group plc VOD G93882135 23-Jul-13 03-Jun-13 Annual Management 7 Re-elect Alan Jebson as Director Yes For For Aristotle/Saul Opportunity Fund Vodafone Group plc VOD G93882135 23-Jul-13 03-Jun-13 Annual Management 8 Re-elect Samuel Jonah as Director Yes For For Aristotle/Saul Opportunity Fund Vodafone Group plc VOD G93882135 23-Jul-13 03-Jun-13 Annual Management 9 Elect Omid Kordestani as Director Yes For For Aristotle/Saul Opportunity Fund Vodafone Group plc VOD G93882135 23-Jul-13 03-Jun-13 Annual Management 10 Re-elect Nick Land as Director Yes For For Aristotle/Saul Opportunity Fund Vodafone Group plc VOD G93882135 23-Jul-13 03-Jun-13 Annual Management 11 Re-elect Anne Lauvergeon as Director Yes For For Aristotle/Saul Opportunity Fund Vodafone Group plc VOD G93882135 23-Jul-13 03-Jun-13 Annual Management 12 Re-elect Luc Vandevelde as Director Yes For For Aristotle/Saul Opportunity Fund Vodafone Group plc VOD G93882135 23-Jul-13 03-Jun-13 Annual Management 13 Re-elect Anthony Watson as Director Yes For For Aristotle/Saul Opportunity Fund Vodafone Group plc VOD G93882135 23-Jul-13 03-Jun-13 Annual Management 14 Re-elect Philip Yea as Director Yes For For Aristotle/Saul Opportunity Fund Vodafone Group plc VOD G93882135 23-Jul-13 03-Jun-13 Annual Management 15 Approve Final Dividend Yes For For Aristotle/Saul Opportunity Fund Vodafone Group plc VOD G93882135 23-Jul-13 03-Jun-13 Annual Management 16 Approve Remuneration Report Yes For For Aristotle/Saul Opportunity Fund Vodafone Group plc VOD G93882135 23-Jul-13 03-Jun-13 Annual Management 17 Reappoint Deloitte LLP as Auditors Yes For For Aristotle/Saul Opportunity Fund Vodafone Group plc VOD G93882135 23-Jul-13 03-Jun-13 Annual Management 18 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Yes For For Aristotle/Saul Opportunity Fund Vodafone Group plc VOD G93882135 23-Jul-13 03-Jun-13 Annual Management 19 Authorise Issue of Equity with Pre-emptive Rights Yes For For Aristotle/Saul Opportunity Fund Vodafone Group plc VOD G93882135 23-Jul-13 03-Jun-13 Annual Management 20 Authorise Issue of Equity without Pre-emptive Rights Yes For For Aristotle/Saul Opportunity Fund Vodafone Group plc VOD G93882135 23-Jul-13 03-Jun-13 Annual Management 21 Authorise Market Purchase of Ordinary Shares Yes For For Aristotle/Saul Opportunity Fund Vodafone Group plc VOD G93882135 23-Jul-13 03-Jun-13 Annual Management 22 Authorise EU Political Donations and Expenditure Yes For For Aristotle/Saul Opportunity Fund Vodafone Group plc VOD G93882135 23-Jul-13 03-Jun-13 Annual Management 23 Authorise the Company to Call EGM with Two Weeks' Notice Yes For For Aristotle/Saul Opportunity Fund Medtronic, Inc. MDT 22-Aug-13 01-Jul-13 Annual Management Elect Director Richard H. Anderson Yes For For Aristotle/Saul Opportunity Fund Medtronic, Inc. MDT 22-Aug-13 01-Jul-13 Annual Management Elect Director Scott C. Donnelly Yes For For Aristotle/Saul Opportunity Fund Medtronic, Inc. MDT 22-Aug-13 01-Jul-13 Annual Management Elect Director Victor J. Dzau Yes For For Aristotle/Saul Opportunity Fund Medtronic, Inc. MDT 22-Aug-13 01-Jul-13 Annual Management Elect Director Omar Ishrak Yes For For Aristotle/Saul Opportunity Fund Medtronic, Inc. MDT 22-Aug-13 01-Jul-13 Annual Management Elect Director Shirley Ann Jackson Yes For For Aristotle/Saul Opportunity Fund Medtronic, Inc. MDT 22-Aug-13 01-Jul-13 Annual Management Elect Director Michael O. Leavitt Yes For For Aristotle/Saul Opportunity Fund Medtronic, Inc. MDT 22-Aug-13 01-Jul-13 Annual Management Elect Director James T. Lenehan Yes For For Aristotle/Saul Opportunity Fund Medtronic, Inc. MDT 22-Aug-13 01-Jul-13 Annual Management Elect Director Denise M. O'Leary Yes For For Aristotle/Saul Opportunity Fund Medtronic, Inc. MDT 22-Aug-13 01-Jul-13 Annual Management Elect Director Kendall J. Powell Yes For For Aristotle/Saul Opportunity Fund Medtronic, Inc. MDT 22-Aug-13 01-Jul-13 Annual Management Elect Director Robert C. Pozen Yes For For Aristotle/Saul Opportunity Fund Medtronic, Inc. MDT 22-Aug-13 01-Jul-13 Annual Management Elect Director Preetha Reddy Yes For For Aristotle/Saul Opportunity Fund Medtronic, Inc. MDT 22-Aug-13 01-Jul-13 Annual Management 2 Ratify Auditors Yes For For Aristotle/Saul Opportunity Fund Medtronic, Inc. MDT 22-Aug-13 01-Jul-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation Yes For For Aristotle/Saul Opportunity Fund Medtronic, Inc. MDT 22-Aug-13 01-Jul-13 Annual Management 4 Amend Omnibus Stock Plan Yes For For Aristotle/Saul Opportunity Fund Medtronic, Inc. MDT 22-Aug-13 01-Jul-13 Annual Management 5 Adopt Majority Voting for Uncontested Election of Directors Yes For For Aristotle/Saul Opportunity Fund Medtronic, Inc. MDT 22-Aug-13 01-Jul-13 Annual Management 6 Reduce Supermajority Vote Requirement for Establishing Range For Board Size Yes For For Aristotle/Saul Opportunity Fund Medtronic, Inc. MDT 22-Aug-13 01-Jul-13 Annual Management 7 Reduce Supermajority Vote Requirement for Removal of Directors Yes For For Aristotle/Saul Opportunity Fund Medtronic, Inc. MDT 22-Aug-13 01-Jul-13 Annual Management 8 Reduce Supermajority Vote Requirement for Amendment of Articles Yes For For Aristotle/Saul Opportunity Fund Medtronic, Inc. MDT 22-Aug-13 01-Jul-13 Annual Management 9 Rescind Fair Price Provision Yes For For Aristotle/Saul Opportunity Fund Diageo plc DGE G42089113 19-Sep-13 13-Aug-13 Annual Management 1 Accept Financial Statements and Statutory Reports Yes For For Aristotle/Saul Opportunity Fund Diageo plc DGE G42089113 19-Sep-13 13-Aug-13 Annual Management 2 Approve Remuneration Report Yes For For Aristotle/Saul Opportunity Fund Diageo plc DGE G42089113 19-Sep-13 13-Aug-13 Annual Management 3 Approve Final Dividend Yes For For Aristotle/Saul Opportunity Fund Diageo plc DGE G42089113 19-Sep-13 13-Aug-13 Annual Management 4 Re-elect Peggy Bruzelius as Director Yes For For Aristotle/Saul Opportunity Fund Diageo plc DGE G42089113 19-Sep-13 13-Aug-13 Annual Management 5 Re-elect Laurence Danon as Director Yes For For Aristotle/Saul Opportunity Fund Diageo plc DGE G42089113 19-Sep-13 13-Aug-13 Annual Management 6 Re-elect Lord Davies as Director Yes For For Aristotle/Saul Opportunity Fund Diageo plc DGE G42089113 19-Sep-13 13-Aug-13 Annual Management 7 Re-elect Ho KwonPing as Director Yes For For Aristotle/Saul Opportunity Fund Diageo plc DGE G42089113 19-Sep-13 13-Aug-13 Annual Management 8 Re-elect Betsy Holden as Director Yes For For Aristotle/Saul Opportunity Fund Diageo plc DGE G42089113 19-Sep-13 13-Aug-13 Annual Management 9 Re-elect Dr Franz Humer as Director Yes For For Aristotle/Saul Opportunity Fund Diageo plc DGE G42089113 19-Sep-13 13-Aug-13 Annual Management 10 Re-elect Deirdre Mahlan as Director Yes For For Aristotle/Saul Opportunity Fund Diageo plc DGE G42089113 19-Sep-13 13-Aug-13 Annual Management 11 Re-elect Ivan Menezes as Director Yes For For Aristotle/Saul Opportunity Fund Diageo plc DGE G42089113 19-Sep-13 13-Aug-13 Annual Management 12 Re-elect Philip Scott as Director Yes For For Aristotle/Saul Opportunity Fund Diageo plc DGE G42089113 19-Sep-13 13-Aug-13 Annual Management 13 Appoint KPMG LLP as Auditors Yes For For Aristotle/Saul Opportunity Fund Diageo plc DGE G42089113 19-Sep-13 13-Aug-13 Annual Management 14 Authorise Board to Fix Remuneration of Auditors Yes For For Aristotle/Saul Opportunity Fund Diageo plc DGE G42089113 19-Sep-13 13-Aug-13 Annual Management 15 Authorise Issue of Equity with Pre-emptive Rights Yes For For Aristotle/Saul Opportunity Fund Diageo plc DGE G42089113 19-Sep-13 13-Aug-13 Annual Management 16 Authorise Issue of Equity without Pre-emptive Rights Yes For For Aristotle/Saul Opportunity Fund Diageo plc DGE G42089113 19-Sep-13 13-Aug-13 Annual Management 17 Authorise Market Purchase of Ordinary Shares Yes For For Aristotle/Saul Opportunity Fund Diageo plc DGE G42089113 19-Sep-13 13-Aug-13 Annual Management 18 Authorise EU Political Donations and Expenditure Yes For For Aristotle/Saul Opportunity Fund Diageo plc DGE G42089113 19-Sep-13 13-Aug-13 Annual Management 19 Authorise the Company to Call EGM with Two Weeks' Notice Yes For For Aristotle/Saul Opportunity Fund General Mills, Inc. GIS 24-Sep-13 26-Jul-13 Annual Management 1a Elect Director Bradbury H. Anderson Yes For For Aristotle/Saul Opportunity Fund General Mills, Inc. GIS 24-Sep-13 26-Jul-13 Annual Management 1b Elect Director R. Kerry Clark Yes For For Aristotle/Saul Opportunity Fund General Mills, Inc. GIS 24-Sep-13 26-Jul-13 Annual Management 1c Elect Director Paul Danos Yes For For Aristotle/Saul Opportunity Fund General Mills, Inc. GIS 24-Sep-13 26-Jul-13 Annual Management 1d Elect Director William T. Esrey Yes For For Aristotle/Saul Opportunity Fund General Mills, Inc. GIS 24-Sep-13 26-Jul-13 Annual Management 1e Elect Director Raymond V. Gilmartin Yes For For Aristotle/Saul Opportunity Fund General Mills, Inc. GIS 24-Sep-13 26-Jul-13 Annual Management 1f Elect Director Judith Richards Hope Yes For For Aristotle/Saul Opportunity Fund General Mills, Inc. GIS 24-Sep-13 26-Jul-13 Annual Management 1g Elect Director Heidi G. Miller Yes For For Aristotle/Saul Opportunity Fund General Mills, Inc. GIS 24-Sep-13 26-Jul-13 Annual Management 1h Elect Director Hilda Ochoa-Brillembourg Yes For For Aristotle/Saul Opportunity Fund General Mills, Inc. GIS 24-Sep-13 26-Jul-13 Annual Management 1i Elect Director Steve Odland Yes For For Aristotle/Saul Opportunity Fund General Mills, Inc. GIS 24-Sep-13 26-Jul-13 Annual Management 1j Elect Director Kendall J. Powell Yes For For Aristotle/Saul Opportunity Fund General Mills, Inc. GIS 24-Sep-13 26-Jul-13 Annual Management 1k Elect Director Michael D. Rose Yes For For Aristotle/Saul Opportunity Fund General Mills, Inc. GIS 24-Sep-13 26-Jul-13 Annual Management 1l Elect Director Robert L. Ryan Yes For For Aristotle/Saul Opportunity Fund General Mills, Inc. GIS 24-Sep-13 26-Jul-13 Annual Management 1m Elect Director Dorothy A. Terrell Yes For For Aristotle/Saul Opportunity Fund General Mills, Inc. GIS 24-Sep-13 26-Jul-13 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation Yes For For Aristotle/Saul Opportunity Fund General Mills, Inc. GIS 24-Sep-13 26-Jul-13 Annual Management 3 Ratify Auditors Yes For For Aristotle/Saul Opportunity Fund General Mills, Inc. GIS 24-Sep-13 26-Jul-13 Annual Share Holder 4 Report on Responsibility for Post-Consumer Product Packaging Yes Against Against Aristotle/Saul Opportunity Fund Oracle Corporation ORCL 68389X105 31-Oct-13 03-Sep-13 Annual Management Elect Director Jeffrey S. Berg Yes For For Aristotle/Saul Opportunity Fund Oracle Corporation ORCL 68389X105 31-Oct-13 03-Sep-13 Annual Management Elect Director H. Raymond Bingham Yes For For Aristotle/Saul Opportunity Fund Oracle Corporation ORCL 68389X105 31-Oct-13 03-Sep-13 Annual Management Elect Director Michael J. Boskin Yes For For Aristotle/Saul Opportunity Fund Oracle Corporation ORCL 68389X105 31-Oct-13 03-Sep-13 Annual Management Elect Director Safra A. Catz Yes For For Aristotle/Saul Opportunity Fund Oracle Corporation ORCL 68389X105 31-Oct-13 03-Sep-13 Annual Management Elect Director Bruce R. Chizen Yes For For Aristotle/Saul Opportunity Fund Oracle Corporation ORCL 68389X105 31-Oct-13 03-Sep-13 Annual Management Elect Director George H. Conrades Yes For For Aristotle/Saul Opportunity Fund Oracle Corporation ORCL 68389X105 31-Oct-13 03-Sep-13 Annual Management Elect Director Lawrence J. Ellison Yes For For Aristotle/Saul Opportunity Fund Oracle Corporation ORCL 68389X105 31-Oct-13 03-Sep-13 Annual Management Elect Director Hector Garcia-Molina Yes For For Aristotle/Saul Opportunity Fund Oracle Corporation ORCL 68389X105 31-Oct-13 03-Sep-13 Annual Management Elect Director Jeffrey O. Henley Yes For For Aristotle/Saul Opportunity Fund Oracle Corporation ORCL 68389X105 31-Oct-13 03-Sep-13 Annual Management Elect Director Mark V. Hurd Yes For For Aristotle/Saul Opportunity Fund Oracle Corporation ORCL 68389X105 31-Oct-13 03-Sep-13 Annual Management Elect Director Naomi O. Seligman Yes For For Aristotle/Saul Opportunity Fund Oracle Corporation ORCL 68389X105 31-Oct-13 03-Sep-13 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation Yes For For Aristotle/Saul Opportunity Fund Oracle Corporation ORCL 68389X105 31-Oct-13 03-Sep-13 Annual Management 3 Amend Omnibus Stock Plan Yes For For Aristotle/Saul Opportunity Fund Oracle Corporation ORCL 68389X105 31-Oct-13 03-Sep-13 Annual Management 4 Ratify Auditors Yes For For Aristotle/Saul Opportunity Fund Oracle Corporation ORCL 68389X105 31-Oct-13 03-Sep-13 Annual Share Holder 5 Establish Human Rights Committee Yes Against Against Aristotle/Saul Opportunity Fund Oracle Corporation ORCL 68389X105 31-Oct-13 03-Sep-13 Annual Share Holder 6 Require Independent Board Chairman Yes Against Against Aristotle/Saul Opportunity Fund Oracle Corporation ORCL 68389X105 31-Oct-13 03-Sep-13 Annual Share Holder 7 Provide Vote Counting to Exclude Abstentions Yes Against Against Aristotle/Saul Opportunity Fund Oracle Corporation ORCL 68389X105 31-Oct-13 03-Sep-13 Annual Share Holder 8 Adopt Multiple Performance Metrics Under Executive Incentive Plans Yes Against Against Aristotle/Saul Opportunity Fund Oracle Corporation ORCL 68389X105 31-Oct-13 03-Sep-13 Annual Share Holder 9 Require Shareholder Approval of Quantifiable Performance Metrics Yes Against Against Aristotle/Saul Opportunity Fund Walgreen Co. WAG 08-Jan-14 11-Nov-13 Annual Management 1a Elect Director Janice M. Babiak Yes For For Aristotle/Saul Opportunity Fund Walgreen Co. WAG 08-Jan-14 11-Nov-13 Annual Management 1b Elect Director David J. Brailer Yes For For Aristotle/Saul Opportunity Fund Walgreen Co. WAG 08-Jan-14 11-Nov-13 Annual Management 1c Elect Director Steven A. Davis Yes For For Aristotle/Saul Opportunity Fund Walgreen Co. WAG 08-Jan-14 11-Nov-13 Annual Management 1d Elect Director William C. Foote Yes For For Aristotle/Saul Opportunity Fund Walgreen Co. WAG 08-Jan-14 11-Nov-13 Annual Management 1e Elect Director Mark P. Frissora Yes For For Aristotle/Saul Opportunity Fund Walgreen Co. WAG 08-Jan-14 11-Nov-13 Annual Management 1f Elect Director Ginger L. Graham Yes For For Aristotle/Saul Opportunity Fund Walgreen Co. WAG 08-Jan-14 11-Nov-13 Annual Management 1g Elect Director Alan G. McNally Yes For For Aristotle/Saul Opportunity Fund Walgreen Co. WAG 08-Jan-14 11-Nov-13 Annual Management 1h Elect Director Dominic P. Murphy Yes For For Aristotle/Saul Opportunity Fund Walgreen Co. WAG 08-Jan-14 11-Nov-13 Annual Management 1i Elect Director Stefano Pessina Yes For For Aristotle/Saul Opportunity Fund Walgreen Co. WAG 08-Jan-14 11-Nov-13 Annual Management 1j Elect Director Nancy M. Schlichting Yes For For Aristotle/Saul Opportunity Fund Walgreen Co. WAG 08-Jan-14 11-Nov-13 Annual Management 1k Elect Director Alejandro Silva Yes For For Aristotle/Saul Opportunity Fund Walgreen Co. WAG 08-Jan-14 11-Nov-13 Annual Management 1l Elect Director James A. Skinner Yes For For Aristotle/Saul Opportunity Fund Walgreen Co. WAG 08-Jan-14 11-Nov-13 Annual Management 1m Elect Director Gregory D. Wasson Yes For For Aristotle/Saul Opportunity Fund Walgreen Co. WAG 08-Jan-14 11-Nov-13 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation Yes For For Aristotle/Saul Opportunity Fund Walgreen Co. WAG 08-Jan-14 11-Nov-13 Annual Management 3 Ratify Auditors Yes For For Aristotle/Saul Opportunity Fund Walgreen Co. WAG 08-Jan-14 11-Nov-13 Annual Share Holder 4 Stock Retention/Holding Period Yes Against Against Aristotle/Saul Opportunity Fund Walgreen Co. WAG 08-Jan-14 11-Nov-13 Annual Share Holder 5 Adopt Proxy Access Right Yes Against Against Aristotle/Saul Opportunity Fund Oshkosh Corporation OSK 04-Feb-14 10-Dec-13 Annual Management Elect Director Richard M. Donnelly Yes For For Aristotle/Saul Opportunity Fund Oshkosh Corporation OSK 04-Feb-14 10-Dec-13 Annual Management Elect Director Peter B. Hamilton Yes For For Aristotle/Saul Opportunity Fund Oshkosh Corporation OSK 04-Feb-14 10-Dec-13 Annual Management Elect Director Kathleen J. Hempel Yes For For Aristotle/Saul Opportunity Fund Oshkosh Corporation OSK 04-Feb-14 10-Dec-13 Annual Management Elect Director Leslie F. Kenne Yes For For Aristotle/Saul Opportunity Fund Oshkosh Corporation OSK 04-Feb-14 10-Dec-13 Annual Management Elect Director Stephen D. Newlin Yes For For Aristotle/Saul Opportunity Fund Oshkosh Corporation OSK 04-Feb-14 10-Dec-13 Annual Management Elect Director Craig P. Omtvedt Yes For For Aristotle/Saul Opportunity Fund Oshkosh Corporation OSK 04-Feb-14 10-Dec-13 Annual Management Elect Director Duncan J. Palmer Yes For For Aristotle/Saul Opportunity Fund Oshkosh Corporation OSK 04-Feb-14 10-Dec-13 Annual Management Elect Director John S. Shiely Yes For For Aristotle/Saul Opportunity Fund Oshkosh Corporation OSK 04-Feb-14 10-Dec-13 Annual Management Elect Director Richard G. Sim Yes For For Aristotle/Saul Opportunity Fund Oshkosh Corporation OSK 04-Feb-14 10-Dec-13 Annual Management Elect Director Charles L. Szews Yes For For Aristotle/Saul Opportunity Fund Oshkosh Corporation OSK 04-Feb-14 10-Dec-13 Annual Management Elect Director William S. Wallace Yes For For Aristotle/Saul Opportunity Fund Oshkosh Corporation OSK 04-Feb-14 10-Dec-13 Annual Management 2 Ratify Auditors Yes For For Aristotle/Saul Opportunity Fund Oshkosh Corporation OSK 04-Feb-14 10-Dec-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation Yes For For Aristotle/Saul Opportunity Fund Oshkosh Corporation OSK 04-Feb-14 10-Dec-13 Annual Share Holder 4 Pro-rata Vesting of Equity Plan Yes Against Against Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 27-Mar-14 10-Feb-14 Annual Management 1.A Approve Consolidated and Standalone Financial Statements Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 27-Mar-14 10-Feb-14 Annual Management 1.B Approve Discharge of Board Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 27-Mar-14 10-Feb-14 Annual Management 2 Approve Allocation of Income and Dividends Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 27-Mar-14 10-Feb-14 Annual Management 3.A Ratify Appointment of and Elect José Javier Marín Romano as Director Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 27-Mar-14 10-Feb-14 Annual Management 3.B Ratify Appointment of Juan Miguel Villar Mir as Director Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 27-Mar-14 10-Feb-14 Annual Management 3.C Ratify Appointment of and Elect Sheila Bair as Director Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 27-Mar-14 10-Feb-14 Annual Management 3.D Reelect Ana Patricia Botín-Sanz de Sautuola y O'Shea as Director Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 27-Mar-14 10-Feb-14 Annual Management 3.E Reelect Rodrigo Echenique Gordillo as Director Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 27-Mar-14 10-Feb-14 Annual Management 3.F Reelect Esther Giménez-Salinas i Colomer as Director Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 27-Mar-14 10-Feb-14 Annual Management 3.G Reelect Vittorio Corbo Lioi as Director Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 27-Mar-14 10-Feb-14 Annual Management 4 Renew Appointment of Deloitte as Auditor Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 27-Mar-14 10-Feb-14 Annual Management 5 Authorize Share Repurchase Program Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 27-Mar-14 10-Feb-14 Annual Management 6.A Amend Articles Re: Board Composition and Director Compensation Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 27-Mar-14 10-Feb-14 Annual Management 6.B Amend Articles Re: Board and Committees Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 27-Mar-14 10-Feb-14 Annual Management 7 Amend Article 18 of General Meeting Regulations Re: Audit Committee Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 27-Mar-14 10-Feb-14 Annual Management 8 Approve Capital Raising of up to EUR 500 Million Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 27-Mar-14 10-Feb-14 Annual Management 9 Authorize Increase in Capital up to 50 Percent via Issuance of New Shares, Excluding Preemptive Rights of up to 20 Percent Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 27-Mar-14 10-Feb-14 Annual Management 10.A Authorize Capitalization of Reserves for Scrip Dividends Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 27-Mar-14 10-Feb-14 Annual Management 10.B Authorize Capitalization of Reserves for Scrip Dividends Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 27-Mar-14 10-Feb-14 Annual Management 10.C Authorize Capitalization of Reserves for Scrip Dividends Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 27-Mar-14 10-Feb-14 Annual Management 10.D Authorize Capitalization of Reserves for Scrip Dividends Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 27-Mar-14 10-Feb-14 Annual Management 11.A Authorize Issuance of Convertible Bonds, Debentures, Warrants, and Other Debt Securities without Preemptive Rights up to EUR 10 Billion Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 27-Mar-14 10-Feb-14 Annual Management 11.B Authorize Issuance of Non-Convertible Debt Securities up to EUR 50 Billion Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 27-Mar-14 10-Feb-14 Annual Management 12 Fix Maximum Variable Compensation Ratio Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 27-Mar-14 10-Feb-14 Annual Management 13.A Approve Deferred Share Bonus Plan Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 27-Mar-14 10-Feb-14 Annual Management 13.B Approve Performance Shares Plan Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 27-Mar-14 10-Feb-14 Annual Management 13.C Approve Employee Stock Purchase Plan Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 27-Mar-14 10-Feb-14 Annual Management 13.D Approve Employee Stock Purchase Plan Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 27-Mar-14 10-Feb-14 Annual Management 14 Authorize Board to Ratify and Execute Approved Resolutions Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 27-Mar-14 10-Feb-14 Annual Management 15 Advisory Vote on Remuneration Policy Report Yes For For Aristotle/Saul Opportunity Fund Lennar Corporation LEN 09-Apr-14 14-Feb-14 Annual Management Elect Director Irving Bolotin Yes For For Aristotle/Saul Opportunity Fund Lennar Corporation LEN 09-Apr-14 14-Feb-14 Annual Management Elect Director Steven L. Gerard Yes For For Aristotle/Saul Opportunity Fund Lennar Corporation LEN 09-Apr-14 14-Feb-14 Annual Management Elect Director Theron I. 'Tig' Gilliam Yes For For Aristotle/Saul Opportunity Fund Lennar Corporation LEN 09-Apr-14 14-Feb-14 Annual Management Elect Director Sherrill W. Hudson Yes For For Aristotle/Saul Opportunity Fund Lennar Corporation LEN 09-Apr-14 14-Feb-14 Annual Management Elect DirectorR. Kirk Landon Yes For For Aristotle/Saul Opportunity Fund Lennar Corporation LEN 09-Apr-14 14-Feb-14 Annual Management Elect Director Sidney Lapidus Yes For For Aristotle/Saul Opportunity Fund Lennar Corporation LEN 09-Apr-14 14-Feb-14 Annual Management Elect Director Stuart A. Miller Yes For For Aristotle/Saul Opportunity Fund Lennar Corporation LEN 09-Apr-14 14-Feb-14 Annual Management Elect Director Teri P. McClure Yes For For Aristotle/Saul Opportunity Fund Lennar Corporation LEN 09-Apr-14 14-Feb-14 Annual Management Elect Director Jeffrey Sonnenfeld Yes For For Aristotle/Saul Opportunity Fund Lennar Corporation LEN 09-Apr-14 14-Feb-14 Annual Management 2 Ratify Auditors Yes For For Aristotle/Saul Opportunity Fund Lennar Corporation LEN 09-Apr-14 14-Feb-14 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation Yes For For Aristotle/Saul Opportunity Fund Texas Instruments Incorporated TXN 17-Apr-14 18-Feb-14 Annual Management 1a Elect Director Ralph W. Babb, Jr. Yes For For Aristotle/Saul Opportunity Fund Texas Instruments Incorporated TXN 17-Apr-14 18-Feb-14 Annual Management 1b Elect Director Mark A. Blinn Yes For For Aristotle/Saul Opportunity Fund Texas Instruments Incorporated TXN 17-Apr-14 18-Feb-14 Annual Management 1c Elect Director Daniel A. Carp Yes For For Aristotle/Saul Opportunity Fund Texas Instruments Incorporated TXN 17-Apr-14 18-Feb-14 Annual Management 1d Elect Director Carrie S. Cox Yes For For Aristotle/Saul Opportunity Fund Texas Instruments Incorporated TXN 17-Apr-14 18-Feb-14 Annual Management 1e Elect Director Ronald Kirk Yes For For Aristotle/Saul Opportunity Fund Texas Instruments Incorporated TXN 17-Apr-14 18-Feb-14 Annual Management 1f Elect Director Pamela H. Patsley Yes For For Aristotle/Saul Opportunity Fund Texas Instruments Incorporated TXN 17-Apr-14 18-Feb-14 Annual Management 1g Elect Director Robert E. Sanchez Yes For For Aristotle/Saul Opportunity Fund Texas Instruments Incorporated TXN 17-Apr-14 18-Feb-14 Annual Management 1h Elect Director Wayne R. Sanders Yes For For Aristotle/Saul Opportunity Fund Texas Instruments Incorporated TXN 17-Apr-14 18-Feb-14 Annual Management 1i Elect Director Ruth J. Simmons Yes For For Aristotle/Saul Opportunity Fund Texas Instruments Incorporated TXN 17-Apr-14 18-Feb-14 Annual Management 1j Elect Director Richard K. Templeton Yes For For Aristotle/Saul Opportunity Fund Texas Instruments Incorporated TXN 17-Apr-14 18-Feb-14 Annual Management 1k Elect Director Christine Todd Whitman Yes For For Aristotle/Saul Opportunity Fund Texas Instruments Incorporated TXN 17-Apr-14 18-Feb-14 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation Yes For For Aristotle/Saul Opportunity Fund Texas Instruments Incorporated TXN 17-Apr-14 18-Feb-14 Annual Management 3 Ratify Auditors Yes For For Aristotle/Saul Opportunity Fund Texas Instruments Incorporated TXN 17-Apr-14 18-Feb-14 Annual Management 4 Approve Qualified Employee Stock Purchase Plan Yes For For Aristotle/Saul Opportunity Fund Texas Instruments Incorporated TXN 17-Apr-14 18-Feb-14 Annual Management 5 Amend Omnibus Stock Plan Yes For For Aristotle/Saul Opportunity Fund The AES Corporation AES 00130H105 17-Apr-14 21-Feb-14 Annual Management Elect Director Andres R. Gluski Yes For For Aristotle/Saul Opportunity Fund The AES Corporation AES 00130H105 17-Apr-14 21-Feb-14 Annual Management Elect Director Zhang Guo Bao Yes For For Aristotle/Saul Opportunity Fund The AES Corporation AES 00130H105 17-Apr-14 21-Feb-14 Annual Management Elect Director Charles L. Harrington Yes For For Aristotle/Saul Opportunity Fund The AES Corporation AES 00130H105 17-Apr-14 21-Feb-14 Annual Management Elect Director Kristina M. Johnson Yes For For Aristotle/Saul Opportunity Fund The AES Corporation AES 00130H105 17-Apr-14 21-Feb-14 Annual Management Elect Director Tarun Khanna Yes For For Aristotle/Saul Opportunity Fund The AES Corporation AES 00130H105 17-Apr-14 21-Feb-14 Annual Management Elect Director Philip Lader Yes For For Aristotle/Saul Opportunity Fund The AES Corporation AES 00130H105 17-Apr-14 21-Feb-14 Annual Management Elect Director James H. Miller Yes For For Aristotle/Saul Opportunity Fund The AES Corporation AES 00130H105 17-Apr-14 21-Feb-14 Annual Management Elect Director Sandra O. Moose Yes For For Aristotle/Saul Opportunity Fund The AES Corporation AES 00130H105 17-Apr-14 21-Feb-14 Annual Management Elect Director John B. Morse, Jr. Yes For For Aristotle/Saul Opportunity Fund The AES Corporation AES 00130H105 17-Apr-14 21-Feb-14 Annual Management Elect Director Moises Naim Yes For For Aristotle/Saul Opportunity Fund The AES Corporation AES 00130H105 17-Apr-14 21-Feb-14 Annual Management Elect Director Charles O. Rossotti Yes For For Aristotle/Saul Opportunity Fund The AES Corporation AES 00130H105 17-Apr-14 21-Feb-14 Annual Management Elect Director Sven Sandstrom Yes For For Aristotle/Saul Opportunity Fund The AES Corporation AES 00130H105 17-Apr-14 21-Feb-14 Annual Management 2 Ratify Auditors Yes For For Aristotle/Saul Opportunity Fund The AES Corporation AES 00130H105 17-Apr-14 21-Feb-14 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation Yes For For Aristotle/Saul Opportunity Fund EMC Corporation EMC 30-Apr-14 28-Feb-14 Annual Management 1a Elect Director Michael W. Brown Yes For For Aristotle/Saul Opportunity Fund EMC Corporation EMC 30-Apr-14 28-Feb-14 Annual Management 1b Elect Director Randolph L. Cowen Yes For For Aristotle/Saul Opportunity Fund EMC Corporation EMC 30-Apr-14 28-Feb-14 Annual Management 1c Elect Director Gail Deegan Yes For For Aristotle/Saul Opportunity Fund EMC Corporation EMC 30-Apr-14 28-Feb-14 Annual Management 1d Elect Director James S. DiStasio Yes For For Aristotle/Saul Opportunity Fund EMC Corporation EMC 30-Apr-14 28-Feb-14 Annual Management 1e Elect Director John R. Egan Yes For For Aristotle/Saul Opportunity Fund EMC Corporation EMC 30-Apr-14 28-Feb-14 Annual Management 1f Elect Director William D. Green Yes For For Aristotle/Saul Opportunity Fund EMC Corporation EMC 30-Apr-14 28-Feb-14 Annual Management 1g Elect Director Edmund F. Kelly Yes For For Aristotle/Saul Opportunity Fund EMC Corporation EMC 30-Apr-14 28-Feb-14 Annual Management 1h Elect Director Jami Miscik Yes For For Aristotle/Saul Opportunity Fund EMC Corporation EMC 30-Apr-14 28-Feb-14 Annual Management 1i Elect Director Paul Sagan Yes For For Aristotle/Saul Opportunity Fund EMC Corporation EMC 30-Apr-14 28-Feb-14 Annual Management 1j Elect Director David N. Strohm Yes For For Aristotle/Saul Opportunity Fund EMC Corporation EMC 30-Apr-14 28-Feb-14 Annual Management 1k Elect Director Joseph M. Tucci Yes For For Aristotle/Saul Opportunity Fund EMC Corporation EMC 30-Apr-14 28-Feb-14 Annual Management 2 Ratify Auditors Yes For For Aristotle/Saul Opportunity Fund EMC Corporation EMC 30-Apr-14 28-Feb-14 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation Yes For For Aristotle/Saul Opportunity Fund EMC Corporation EMC 30-Apr-14 28-Feb-14 Annual Share Holder 4 Require Independent Board Chairman Yes Against Against Aristotle/Saul Opportunity Fund EMC Corporation EMC 30-Apr-14 28-Feb-14 Annual Share Holder 5 Screen Political Contributions for Consistency with Corporate Values Yes Against Against Aristotle/Saul Opportunity Fund Bank of America Corporation BAC 07-May-14 12-Mar-14 Annual Management Elect Director Sharon L. Allen Yes For For Aristotle/Saul Opportunity Fund Bank of America Corporation BAC 07-May-14 12-Mar-14 Annual Management Elect Director Susan S. Bies Yes For For Aristotle/Saul Opportunity Fund Bank of America Corporation BAC 07-May-14 12-Mar-14 Annual Management Elect Director Jack O. Bovender, Jr. Yes For For Aristotle/Saul Opportunity Fund Bank of America Corporation BAC 07-May-14 12-Mar-14 Annual Management Elect Director Frank P. Bramble, Sr. Yes For For Aristotle/Saul Opportunity Fund Bank of America Corporation BAC 07-May-14 12-Mar-14 Annual Management Elect Director Pierre J. P. de Weck Yes For For Aristotle/Saul Opportunity Fund Bank of America Corporation BAC 07-May-14 12-Mar-14 Annual Management Elect Director Arnold W. Donald Yes For For Aristotle/Saul Opportunity Fund Bank of America Corporation BAC 07-May-14 12-Mar-14 Annual Management Elect Director Charles K. Gifford Yes For For Aristotle/Saul Opportunity Fund Bank of America Corporation BAC 07-May-14 12-Mar-14 Annual Management Elect Director Charles O. Holliday, Jr. Yes For For Aristotle/Saul Opportunity Fund Bank of America Corporation BAC 07-May-14 12-Mar-14 Annual Management Elect Director Linda P. Hudson Yes For For Aristotle/Saul Opportunity Fund Bank of America Corporation BAC 07-May-14 12-Mar-14 Annual Management Elect Director Monica C. Lozano Yes For For Aristotle/Saul Opportunity Fund Bank of America Corporation BAC 07-May-14 12-Mar-14 Annual Management Elect Director Thomas J. May Yes For For Aristotle/Saul Opportunity Fund Bank of America Corporation BAC 07-May-14 12-Mar-14 Annual Management Elect Director Brian T. Moynihan Yes For For Aristotle/Saul Opportunity Fund Bank of America Corporation BAC 07-May-14 12-Mar-14 Annual Management Elect Director Lionel L. Nowell, III Yes For For Aristotle/Saul Opportunity Fund Bank of America Corporation BAC 07-May-14 12-Mar-14 Annual Management Elect Director Clayton S. Rose Yes For For Aristotle/Saul Opportunity Fund Bank of America Corporation BAC 07-May-14 12-Mar-14 Annual Management Elect Director R. David Yost Yes For For Aristotle/Saul Opportunity Fund Bank of America Corporation BAC 07-May-14 12-Mar-14 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation Yes For For Aristotle/Saul Opportunity Fund Bank of America Corporation BAC 07-May-14 12-Mar-14 Annual Management 3 Ratify Auditors Yes For For Aristotle/Saul Opportunity Fund Bank of America Corporation BAC 07-May-14 12-Mar-14 Annual Management 4 Amend Certificate of Designations for Series T Preferred Stock Yes For For Aristotle/Saul Opportunity Fund Bank of America Corporation BAC 07-May-14 12-Mar-14 Annual Share Holder 5 Provide for Cumulative Voting Yes Against Against Aristotle/Saul Opportunity Fund Bank of America Corporation BAC 07-May-14 12-Mar-14 Annual Share Holder 6 Adopt Proxy Access Right Yes Against Against Aristotle/Saul Opportunity Fund Bank of America Corporation BAC 07-May-14 12-Mar-14 Annual Share Holder 7 Report on Climate Change Financing Risk Yes Against Against Aristotle/Saul Opportunity Fund Bank of America Corporation BAC 07-May-14 12-Mar-14 Annual Share Holder 8 Report on Lobbying Payments and Policy Yes Against Against Aristotle/Saul Opportunity Fund General Dynamics Corporation GD 07-May-14 06-Mar-14 Annual Management Elect Director Mary T. Barra Yes For For Aristotle/Saul Opportunity Fund General Dynamics Corporation GD 07-May-14 06-Mar-14 Annual Management Elect Director Nicholas D. Chabraja Yes For For Aristotle/Saul Opportunity Fund General Dynamics Corporation GD 07-May-14 06-Mar-14 Annual Management Elect Director James S. Crown Yes For For Aristotle/Saul Opportunity Fund General Dynamics Corporation GD 07-May-14 06-Mar-14 Annual Management Elect Director William P. Fricks Yes For For Aristotle/Saul Opportunity Fund General Dynamics Corporation GD 07-May-14 06-Mar-14 Annual Management Elect Director Paul G. Kaminski Yes For For Aristotle/Saul Opportunity Fund General Dynamics Corporation GD 07-May-14 06-Mar-14 Annual Management Elect Director John M. Keane Yes For For Aristotle/Saul Opportunity Fund General Dynamics Corporation GD 07-May-14 06-Mar-14 Annual Management Elect Director Lester L. Lyles Yes For For Aristotle/Saul Opportunity Fund General Dynamics Corporation GD 07-May-14 06-Mar-14 Annual Management Elect Director James N. Mattis Yes For For Aristotle/Saul Opportunity Fund General Dynamics Corporation GD 07-May-14 06-Mar-14 Annual Management Elect Director Phebe N. Novakovic Yes For For Aristotle/Saul Opportunity Fund General Dynamics Corporation GD 07-May-14 06-Mar-14 Annual Management Elect Director William A. Osborn Yes For For Aristotle/Saul Opportunity Fund General Dynamics Corporation GD 07-May-14 06-Mar-14 Annual Management Elect Director Laura J. Schumacher Yes For For Aristotle/Saul Opportunity Fund General Dynamics Corporation GD 07-May-14 06-Mar-14 Annual Management Elect Director Robert Walmsley Yes For For Aristotle/Saul Opportunity Fund General Dynamics Corporation GD 07-May-14 06-Mar-14 Annual Management 2 Ratify Auditors Yes For For Aristotle/Saul Opportunity Fund General Dynamics Corporation GD 07-May-14 06-Mar-14 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation Yes For For Aristotle/Saul Opportunity Fund General Dynamics Corporation GD 07-May-14 06-Mar-14 Annual Share Holder 4 Require Independent Board Chairman Yes Against Against Aristotle/Saul Opportunity Fund General Dynamics Corporation GD 07-May-14 06-Mar-14 Annual Share Holder 5 Report on Lobbying Payments and Policy Yes Against Against Aristotle/Saul Opportunity Fund Talisman Energy Inc. TLM 87425E103 07-May-14 10-Mar-14 Annual Management Elect Director Christiane Bergevin Yes For For Aristotle/Saul Opportunity Fund Talisman Energy Inc. TLM 87425E103 07-May-14 10-Mar-14 Annual Management Elect Director Donald J. Carty Yes For For Aristotle/Saul Opportunity Fund Talisman Energy Inc. TLM 87425E103 07-May-14 10-Mar-14 Annual Management Elect Director Jonathan Christodoro Yes For For Aristotle/Saul Opportunity Fund Talisman Energy Inc. TLM 87425E103 07-May-14 10-Mar-14 Annual Management Elect Director Thomas W. Ebbern Yes For For Aristotle/Saul Opportunity Fund Talisman Energy Inc. TLM 87425E103 07-May-14 10-Mar-14 Annual Management Elect Director Harold N. Kvisle Yes For For Aristotle/Saul Opportunity Fund Talisman Energy Inc. TLM 87425E103 07-May-14 10-Mar-14 Annual Management Elect Director Brian M. Levitt Yes For For Aristotle/Saul Opportunity Fund Talisman Energy Inc. TLM 87425E103 07-May-14 10-Mar-14 Annual Management Elect Director Samuel J. Merksamer Yes For For Aristotle/Saul Opportunity Fund Talisman Energy Inc. TLM 87425E103 07-May-14 10-Mar-14 Annual Management Elect Director Lisa A. Stewart Yes For For Aristotle/Saul Opportunity Fund Talisman Energy Inc. TLM 87425E103 07-May-14 10-Mar-14 Annual Management Elect Director Henry W. Sykes Yes For For Aristotle/Saul Opportunity Fund Talisman Energy Inc. TLM 87425E103 07-May-14 10-Mar-14 Annual Management Elect Director Peter W. Tomsett Yes For For Aristotle/Saul Opportunity Fund Talisman Energy Inc. TLM 87425E103 07-May-14 10-Mar-14 Annual Management Elect Director Michael T. Waites Yes For For Aristotle/Saul Opportunity Fund Talisman Energy Inc. TLM 87425E103 07-May-14 10-Mar-14 Annual Management Elect Director Charles R. Williamson Yes For For Aristotle/Saul Opportunity Fund Talisman Energy Inc. TLM 87425E103 07-May-14 10-Mar-14 Annual Management Elect Director Charles M. Winograd Yes For For Aristotle/Saul Opportunity Fund Talisman Energy Inc. TLM 87425E103 07-May-14 10-Mar-14 Annual Management 2 Ratify Ernst & Young, LLP as Auditors Yes For For Aristotle/Saul Opportunity Fund Talisman Energy Inc. TLM 87425E103 07-May-14 10-Mar-14 Annual Management 3 Approve Advance Notice Policy Yes For For Aristotle/Saul Opportunity Fund Talisman Energy Inc. TLM 87425E103 07-May-14 10-Mar-14 Annual Management 4 Approve Shareholder Rights Plan Yes For For Aristotle/Saul Opportunity Fund Talisman Energy Inc. TLM 87425E103 07-May-14 10-Mar-14 Annual Management 5 Advisory Vote on Executive Compensation Approach Yes For For Aristotle/Saul Opportunity Fund Talisman Energy Inc. TLM 87425E103 07-May-14 10-Mar-14 Annual Share Holder 6 Prohibit Accelerated Vesting of Awards Yes Against Against Aristotle/Saul Opportunity Fund Adidas AG ADS D0066B102 08-May-14 28-Mar-14 Annual Management 1 Receive Financial Statements and Statutory Reports for Fiscal 2013 (Non-Voting) No Aristotle/Saul Opportunity Fund Adidas AG ADS D0066B102 08-May-14 28-Mar-14 Annual Management 2 Approve Allocation of Income and Dividends of EUR 1.50 per Share Yes For For Aristotle/Saul Opportunity Fund Adidas AG ADS D0066B102 08-May-14 28-Mar-14 Annual Management 3 Approve Discharge of Management Board for Fiscal 2013 Yes For For Aristotle/Saul Opportunity Fund Adidas AG ADS D0066B102 08-May-14 28-Mar-14 Annual Management 4 Approve Discharge of Supervisory Board for Fiscal 2013 Yes For For Aristotle/Saul Opportunity Fund Adidas AG ADS D0066B102 08-May-14 28-Mar-14 Annual Management Reelect Stefan Jentzsch to the Supervisory Board Yes For For Aristotle/Saul Opportunity Fund Adidas AG ADS D0066B102 08-May-14 28-Mar-14 Annual Management Reelect Herbert Kauffmann to the Supervisory Board Yes For For Aristotle/Saul Opportunity Fund Adidas AG ADS D0066B102 08-May-14 28-Mar-14 Annual Management Reelect Igor Landau to the Supervisory Board Yes For For Aristotle/Saul Opportunity Fund Adidas AG ADS D0066B102 08-May-14 28-Mar-14 Annual Management Reelect Willi Schwerdtle to the Supervisory Board Yes For For Aristotle/Saul Opportunity Fund Adidas AG ADS D0066B102 08-May-14 28-Mar-14 Annual Management Elect Katja Kraus to the Supervisory Board Yes For For Aristotle/Saul Opportunity Fund Adidas AG ADS D0066B102 08-May-14 28-Mar-14 Annual Management Elect Kathrin Menges to the Supervisory Board Yes For For Aristotle/Saul Opportunity Fund Adidas AG ADS D0066B102 08-May-14 28-Mar-14 Annual Management 6 Amend Articles Re: Compensation of Supervisory Board Members Yes For For Aristotle/Saul Opportunity Fund Adidas AG ADS D0066B102 08-May-14 28-Mar-14 Annual Management 7 ApproveIssuance of Warrants/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 1 Billion; Approve Creation of EUR 12.5 Million Pool of Capital to Guarantee Conversion Rights Yes For For Aristotle/Saul Opportunity Fund Adidas AG ADS D0066B102 08-May-14 28-Mar-14 Annual Management 8 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Yes For For Aristotle/Saul Opportunity Fund Adidas AG ADS D0066B102 08-May-14 28-Mar-14 Annual Management 9 Authorize Use of Financial Derivatives when Repurchasing Shares Yes For For Aristotle/Saul Opportunity Fund Adidas AG ADS D0066B102 08-May-14 28-Mar-14 Annual Management 10a Ratify KMPG as Auditors for Fiscal 2014 Yes For For Aristotle/Saul Opportunity Fund Adidas AG ADS D0066B102 08-May-14 28-Mar-14 Annual Management 10b Ratify KMPG as Auditors for the 2014 Half Year Report Yes For For Aristotle/Saul Opportunity Fund Canadian Natural Resources Limited CNQ 08-May-14 19-Mar-14 Annual Management 1 Elect Catherine M. Best, N. Murray Edwards, Timothy W. Faithfull, Gary A. Filmon, Christopher L. Fong, Gordon D. Giffin, Wilfred A. Gobert, Steve W. Laut, Keith A. J. MacPhail, Frank J. McKenna, Eldon R. Smith, and David A. Tuer as Directors Yes For For Aristotle/Saul Opportunity Fund Canadian Natural Resources Limited CNQ 08-May-14 19-Mar-14 Annual Management Elect Director Catherine M. Best Yes For For Aristotle/Saul Opportunity Fund Canadian Natural Resources Limited CNQ 08-May-14 19-Mar-14 Annual Management Elect Director N. Murray Edwards Yes For For Aristotle/Saul Opportunity Fund Canadian Natural Resources Limited CNQ 08-May-14 19-Mar-14 Annual Management Elect Director Timothy W. Faithfull Yes For For Aristotle/Saul Opportunity Fund Canadian Natural Resources Limited CNQ 08-May-14 19-Mar-14 Annual Management Elect Director Gary A. Filmon Yes For For Aristotle/Saul Opportunity Fund Canadian Natural Resources Limited CNQ 08-May-14 19-Mar-14 Annual Management Elect Director Christopher L. Fong Yes For For Aristotle/Saul Opportunity Fund Canadian Natural Resources Limited CNQ 08-May-14 19-Mar-14 Annual Management Elect Director Gordon D. Giffin Yes For For Aristotle/Saul Opportunity Fund Canadian Natural Resources Limited CNQ 08-May-14 19-Mar-14 Annual Management Elect Director Wilfred A. Gobert Yes For For Aristotle/Saul Opportunity Fund Canadian Natural Resources Limited CNQ 08-May-14 19-Mar-14 Annual Management Elect Director Steve W. Laut Yes For For Aristotle/Saul Opportunity Fund Canadian Natural Resources Limited CNQ 08-May-14 19-Mar-14 Annual Management Elect Director Keith A. J. MacPhail Yes For For Aristotle/Saul Opportunity Fund Canadian Natural Resources Limited CNQ 08-May-14 19-Mar-14 Annual Management Elect Director Frank J. McKenna Yes For For Aristotle/Saul Opportunity Fund Canadian Natural Resources Limited CNQ 08-May-14 19-Mar-14 Annual Management Elect Director Eldon R. Smith Yes For For Aristotle/Saul Opportunity Fund Canadian Natural Resources Limited CNQ 08-May-14 19-Mar-14 Annual Management Elect Director David A. Tuer Yes For For Aristotle/Saul Opportunity Fund Canadian Natural Resources Limited CNQ 08-May-14 19-Mar-14 Annual Management 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Yes For For Aristotle/Saul Opportunity Fund Canadian Natural Resources Limited CNQ 08-May-14 19-Mar-14 Annual Management 3 Advisory Vote on Executive Compensation Approach Yes For For Aristotle/Saul Opportunity Fund Centerra Gold Inc. CG 08-May-14 19-Mar-14 Annual/Special Management Elect Director Ian Atkinson Yes For For Aristotle/Saul Opportunity Fund Centerra Gold Inc. CG 08-May-14 19-Mar-14 Annual/Special Management Elect Director Richard W. Connor Yes For For Aristotle/Saul Opportunity Fund Centerra Gold Inc. CG 08-May-14 19-Mar-14 Annual/Special Management Elect Director Raphael A. Girard Yes For For Aristotle/Saul Opportunity Fund Centerra Gold Inc. CG 08-May-14 19-Mar-14 Annual/Special Management Elect Director Stephen A. Lang Yes For For Aristotle/Saul Opportunity Fund Centerra Gold Inc. CG 08-May-14 19-Mar-14 Annual/Special Management Elect Director Emil Orozbaev Yes For For Aristotle/Saul Opportunity Fund Centerra Gold Inc. CG 08-May-14 19-Mar-14 Annual/Special Management Elect Director Michael Parrett Yes For For Aristotle/Saul Opportunity Fund Centerra Gold Inc. CG 08-May-14 19-Mar-14 Annual/Special Management Elect Director Sheryl K. Pressler Yes For For Aristotle/Saul Opportunity Fund Centerra Gold Inc. CG 08-May-14 19-Mar-14 Annual/Special Management Elect Director Terry V. Rogers Yes For For Aristotle/Saul Opportunity Fund Centerra Gold Inc. CG 08-May-14 19-Mar-14 Annual/Special Management Elect Director Kalinur Sadyrov Yes For For Aristotle/Saul Opportunity Fund Centerra Gold Inc. CG 08-May-14 19-Mar-14 Annual/Special Management Elect Director Kylychbek Shakirov Yes For For Aristotle/Saul Opportunity Fund Centerra Gold Inc. CG 08-May-14 19-Mar-14 Annual/Special Management Elect Director Bruce V. Walter Yes For For Aristotle/Saul Opportunity Fund Centerra Gold Inc. CG 08-May-14 19-Mar-14 Annual/Special Management 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Yes For For Aristotle/Saul Opportunity Fund Centerra Gold Inc. CG 08-May-14 19-Mar-14 Annual/Special Management 3 Amend By-law No. 2 Yes For For Aristotle/Saul Opportunity Fund Kinross Gold Corporation K 08-May-14 14-Mar-14 Annual/Special Management Elect Director John A. Brough Yes For For Aristotle/Saul Opportunity Fund Kinross Gold Corporation K 08-May-14 14-Mar-14 Annual/Special Management Elect Director John K. Carrington Yes For For Aristotle/Saul Opportunity Fund Kinross Gold Corporation K 08-May-14 14-Mar-14 Annual/Special Management Elect Director John M. H. Huxley Yes For For Aristotle/Saul Opportunity Fund Kinross Gold Corporation K 08-May-14 14-Mar-14 Annual/Special Management Elect Director Kenneth C. Irving Yes For For Aristotle/Saul Opportunity Fund Kinross Gold Corporation K 08-May-14 14-Mar-14 Annual/Special Management Elect Director John A. Keyes Yes For For Aristotle/Saul Opportunity Fund Kinross Gold Corporation K 08-May-14 14-Mar-14 Annual/Special Management Elect Director John A. Macken Yes For For Aristotle/Saul Opportunity Fund Kinross Gold Corporation K 08-May-14 14-Mar-14 Annual/Special Management Elect Director Catherine McLeod-Seltzer Yes For For Aristotle/Saul Opportunity Fund Kinross Gold Corporation K 08-May-14 14-Mar-14 Annual/Special Management Elect Director John E. Oliver Yes For For Aristotle/Saul Opportunity Fund Kinross Gold Corporation K 08-May-14 14-Mar-14 Annual/Special Management Elect Director Una M. Power Yes For For Aristotle/Saul Opportunity Fund Kinross Gold Corporation K 08-May-14 14-Mar-14 Annual/Special Management Elect Director Terence C. W. Reid Yes For For Aristotle/Saul Opportunity Fund Kinross Gold Corporation K 08-May-14 14-Mar-14 Annual/Special Management Elect Director J. Paul Rollinson Yes For For Aristotle/Saul Opportunity Fund Kinross Gold Corporation K 08-May-14 14-Mar-14 Annual/Special Management Elect Director Ruth G. Woods Yes For For Aristotle/Saul Opportunity Fund Kinross Gold Corporation K 08-May-14 14-Mar-14 Annual/Special Management 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Yes For For Aristotle/Saul Opportunity Fund Kinross Gold Corporation K 08-May-14 14-Mar-14 Annual/Special Management 3 Amend Share Option Plan Yes For For Aristotle/Saul Opportunity Fund Kinross Gold Corporation K 08-May-14 14-Mar-14 Annual/Special Management 4 Amend Restricted Share Plan Yes For For Aristotle/Saul Opportunity Fund Kinross Gold Corporation K 08-May-14 14-Mar-14 Annual/Special Management 5 Advisory Vote on Executive Compensation Approach Yes For For Aristotle/Saul Opportunity Fund AbbVie Inc. ABBV 00287Y109 09-May-14 12-Mar-14 Annual Management Elect Director Robert J. Alpern Yes For For Aristotle/Saul Opportunity Fund AbbVie Inc. ABBV 00287Y109 09-May-14 12-Mar-14 Annual Management Elect Director Edward M. Liddy Yes For For Aristotle/Saul Opportunity Fund AbbVie Inc. ABBV 00287Y109 09-May-14 12-Mar-14 Annual Management Elect Director Frederick H. Waddell Yes For For Aristotle/Saul Opportunity Fund AbbVie Inc. ABBV 00287Y109 09-May-14 12-Mar-14 Annual Management 2 Ratify Auditors Yes For For Aristotle/Saul Opportunity Fund AbbVie Inc. ABBV 00287Y109 09-May-14 12-Mar-14 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation Yes For For Aristotle/Saul Opportunity Fund eBay Inc. EBAY 13-May-14 18-Mar-14 Annual Management Elect Director Fred D. Anderson Yes For For Aristotle/Saul Opportunity Fund eBay Inc. EBAY 13-May-14 18-Mar-14 Annual Management Elect Director Edward W. Barnholt Yes For For Aristotle/Saul Opportunity Fund eBay Inc. EBAY 13-May-14 18-Mar-14 Annual Management Elect Director Scott D. Cook Yes For For Aristotle/Saul Opportunity Fund eBay Inc. EBAY 13-May-14 18-Mar-14 Annual Management Elect Director John J. Donahoe Yes For For Aristotle/Saul Opportunity Fund eBay Inc. EBAY 13-May-14 18-Mar-14 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation Yes For For Aristotle/Saul Opportunity Fund eBay Inc. EBAY 13-May-14 18-Mar-14 Annual Management 3 Amend Omnibus Stock Plan Yes For For Aristotle/Saul Opportunity Fund eBay Inc. EBAY 13-May-14 18-Mar-14 Annual Management 4 Ratify Auditors Yes For For Aristotle/Saul Opportunity Fund eBay Inc. EBAY 13-May-14 18-Mar-14 Annual Share Holder 5 Provide Right to Act by Written Consent Yes Against Against Aristotle/Saul Opportunity Fund eBay Inc. EBAY 13-May-14 18-Mar-14 Annual Share Holder 6 Vote on Company's Spin Off (Withdrawn) No Aristotle/Saul Opportunity Fund Unilever NV UNA N8981F271 14-May-14 16-Apr-14 Annual Management 1 Receive Report of Management Board (Non-Voting) No Aristotle/Saul Opportunity Fund Unilever NV UNA N8981F271 14-May-14 16-Apr-14 Annual Management 2 Discuss Remuneration Report Containing Remuneration Policy for Management Board Members No Aristotle/Saul Opportunity Fund Unilever NV UNA N8981F271 14-May-14 16-Apr-14 Annual Management 3 Approve Remuneration Policy Yes For For Aristotle/Saul Opportunity Fund Unilever NV UNA N8981F271 14-May-14 16-Apr-14 Annual Management 4 Approve Financial Statements and Allocation of Income Yes For For Aristotle/Saul Opportunity Fund Unilever NV UNA N8981F271 14-May-14 16-Apr-14 Annual Management 5 Approve Discharge of Executive Board Members Yes For For Aristotle/Saul Opportunity Fund Unilever NV UNA N8981F271 14-May-14 16-Apr-14 Annual Management 6 Approve Discharge of Non-Executive Board Members Yes For For Aristotle/Saul Opportunity Fund Unilever NV UNA N8981F271 14-May-14 16-Apr-14 Annual Management 7 Reelect P.G.J.M. Polman as an Executive Director Yes For For Aristotle/Saul Opportunity Fund Unilever NV UNA N8981F271 14-May-14 16-Apr-14 Annual Management 8 Relect R.J-M.S. Huet as an Executive Director Yes For For Aristotle/Saul Opportunity Fund Unilever NV UNA N8981F271 14-May-14 16-Apr-14 Annual Management 9 Reelect L.M. Cha as a Non-Executive Director Yes For For Aristotle/Saul Opportunity Fund Unilever NV UNA N8981F271 14-May-14 16-Apr-14 Annual Management 10 Reelect L.O. Fresco as a Non-Executive Director Yes For For Aristotle/Saul Opportunity Fund Unilever NV UNA N8981F271 14-May-14 16-Apr-14 Annual Management 11 Reelect A.M. Fudge as a Non-Executive Director Yes For For Aristotle/Saul Opportunity Fund Unilever NV UNA N8981F271 14-May-14 16-Apr-14 Annual Management 12 Reelect B.E. Grote as a Non-Executive Director Yes For For Aristotle/Saul Opportunity Fund Unilever NV UNA N8981F271 14-May-14 16-Apr-14 Annual Management 13 Reelect M.Ma as a Non-Executive Director Yes For For Aristotle/Saul Opportunity Fund Unilever NV UNA N8981F271 14-May-14 16-Apr-14 Annual Management 14 Reelect H. Nyasulu as a Non-Executive Director Yes For For Aristotle/Saul Opportunity Fund Unilever NV UNA N8981F271 14-May-14 16-Apr-14 Annual Management 15 Reelect M. Rifkind as a Non-Executive Director Yes For For Aristotle/Saul Opportunity Fund Unilever NV UNA N8981F271 14-May-14 16-Apr-14 Annual Management 16 Reelect J. Rishton as a Non-Executive Director Yes For For Aristotle/Saul Opportunity Fund Unilever NV UNA N8981F271 14-May-14 16-Apr-14 Annual Management 17 Reelect K.J. Storm as a Non-Executive Director Yes For For Aristotle/Saul Opportunity Fund Unilever NV UNA N8981F271 14-May-14 16-Apr-14 Annual Management 18 Reelect M. Treschow as a Non-Executive Director Yes For For Aristotle/Saul Opportunity Fund Unilever NV UNA N8981F271 14-May-14 16-Apr-14 Annual Management 19 Reelect P.S. Walsh as a Non-Executive Director Yes For For Aristotle/Saul Opportunity Fund Unilever NV UNA N8981F271 14-May-14 16-Apr-14 Annual Management 20 Elect F Sijbesma as a Non-Executive Director Yes For For Aristotle/Saul Opportunity Fund Unilever NV UNA N8981F271 14-May-14 16-Apr-14 Annual Management 21 Ratify KPMG as Auditors Yes For For Aristotle/Saul Opportunity Fund Unilever NV UNA N8981F271 14-May-14 16-Apr-14 Annual Management 22 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights Yes For For Aristotle/Saul Opportunity Fund Unilever NV UNA N8981F271 14-May-14 16-Apr-14 Annual Management 23 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Yes For For Aristotle/Saul Opportunity Fund Unilever NV UNA N8981F271 14-May-14 16-Apr-14 Annual Management 24 Approve Cancellation of Repurchased Shares Yes For For Aristotle/Saul Opportunity Fund Unilever NV UNA N8981F271 14-May-14 16-Apr-14 Annual Management 25 Allow Questions and Close Meeting No Aristotle/Saul Opportunity Fund Centamin plc CEY Q2159B110 16-May-14 14-May-14 Annual Management 1 Accept Financial Statements and Statutory Reports Yes For For Aristotle/Saul Opportunity Fund Centamin plc CEY Q2159B110 16-May-14 14-May-14 Annual Management 2 Approve Remuneration Report Yes For For Aristotle/Saul Opportunity Fund Centamin plc CEY Q2159B110 16-May-14 14-May-14 Annual Management Re-elect Josef El-Raghy as Director Yes For For Aristotle/Saul Opportunity Fund Centamin plc CEY Q2159B110 16-May-14 14-May-14 Annual Management Re-elect Trevor Schultz as Director Yes For For Aristotle/Saul Opportunity Fund Centamin plc CEY Q2159B110 16-May-14 14-May-14 Annual Management Re-elect Gordon Haslam as Director Yes For For Aristotle/Saul Opportunity Fund Centamin plc CEY Q2159B110 16-May-14 14-May-14 Annual Management Re-elect Robert Bowker as Director Yes For For Aristotle/Saul Opportunity Fund Centamin plc CEY Q2159B110 16-May-14 14-May-14 Annual Management Re-elect Mark Arnesen as Director Yes For For Aristotle/Saul Opportunity Fund Centamin plc CEY Q2159B110 16-May-14 14-May-14 Annual Management Re-elect Mark Bankes as Director Yes For For Aristotle/Saul Opportunity Fund Centamin plc CEY Q2159B110 16-May-14 14-May-14 Annual Management Re-elect Kevin Tomlinson as Director Yes For For Aristotle/Saul Opportunity Fund Centamin plc CEY Q2159B110 16-May-14 14-May-14 Annual Management Reappoint Deloitte LLP as Auditors Yes For For Aristotle/Saul Opportunity Fund Centamin plc CEY Q2159B110 16-May-14 14-May-14 Annual Management Authorise Board to Fix Remuneration of Auditors Yes For For Aristotle/Saul Opportunity Fund Centamin plc CEY Q2159B110 16-May-14 14-May-14 Annual Management 5 Authorise Issue of Equity with Pre-emptive Rights Yes For For Aristotle/Saul Opportunity Fund Centamin plc CEY Q2159B110 16-May-14 14-May-14 Annual Management 6 Authorise Issue of Equity without Pre-emptive Rights Yes For For Aristotle/Saul Opportunity Fund Centamin plc CEY Q2159B110 16-May-14 14-May-14 Annual Management 7 Authorise Market Purchase of Ordinary Shares Yes For For Aristotle/Saul Opportunity Fund Transocean Ltd. RIG H8817H100 16-May-14 29-Apr-14 Annual Management 1 Accept Financial Statements and Statutory Reports Yes For For Aristotle/Saul Opportunity Fund Transocean Ltd. RIG H8817H100 16-May-14 29-Apr-14 Annual Management 2 Approve Discharge of Board and Senior Management Yes For For Aristotle/Saul Opportunity Fund Transocean Ltd. RIG H8817H100 16-May-14 29-Apr-14 Annual Management 3 Appropriation of Available Earnings for Fiscal Year 2013 Yes For For Aristotle/Saul Opportunity Fund Transocean Ltd. RIG H8817H100 16-May-14 29-Apr-14 Annual Management 4 Approve Dividends of USD 3.00 per Share from Capital Contribution Reserves Yes For For Aristotle/Saul Opportunity Fund Transocean Ltd. RIG H8817H100 16-May-14 29-Apr-14 Annual Management 5 Approve Renewal of the Authorized Share Capital Yes For For Aristotle/Saul Opportunity Fund Transocean Ltd. RIG H8817H100 16-May-14 29-Apr-14 Annual Management 6 Approve Decrease in Size of Board Yes For For Aristotle/Saul Opportunity Fund Transocean Ltd. RIG H8817H100 16-May-14 29-Apr-14 Annual Management 7a Declassify the Board of Directors Yes For For Aristotle/Saul Opportunity Fund Transocean Ltd. RIG H8817H100 16-May-14 29-Apr-14 Annual Management 7b Amend Articles Re: Binding Shareholder Ratification of the Compensation of the Board of Directors and the Executive Management Team Yes For For Aristotle/Saul Opportunity Fund Transocean Ltd. RIG H8817H100 16-May-14 29-Apr-14 Annual Management 7c Amend Articles Re: Supplementary Amount for Persons Assuming Executive Management Team Positions During a Compensation Period for which Shareholder Ratification has Already been Granted Yes For For Aristotle/Saul Opportunity Fund Transocean Ltd. RIG H8817H100 16-May-14 29-Apr-14 Annual Management 7d Amend Articles Re: Principles Applicable to the Compensation of the Members of the Board of Directors and the Executive Management Team Yes For For Aristotle/Saul Opportunity Fund Transocean Ltd. RIG H8817H100 16-May-14 29-Apr-14 Annual Management 7e Amend Articles Re: Maximum Term and Termination Notice Period of Members of the Board of Directors and the Executive Management Team and Non-Competition Agreements with Members of the Executive Management Team Yes For For Aristotle/Saul Opportunity Fund Transocean Ltd. RIG H8817H100 16-May-14 29-Apr-14 Annual Management 7f Amend Articles Re: Permissible Mandates of Members of the Board of Directors and the Executive Management Team Yes For For Aristotle/Saul Opportunity Fund Transocean Ltd. RIG H8817H100 16-May-14 29-Apr-14 Annual Management 7g Amend Articles Re: Loans and Post-Retirement Benefits Yes For For Aristotle/Saul Opportunity Fund Transocean Ltd. RIG H8817H100 16-May-14 29-Apr-14 Annual Management 8 Require Majority Vote for the Election of Directors Yes For For Aristotle/Saul Opportunity Fund Transocean Ltd. RIG H8817H100 16-May-14 29-Apr-14 Annual Management 9 Amend Articles Re: Shareholder Agenda Item Requests Pursuant to Swiss Law Yes For For Aristotle/Saul Opportunity Fund Transocean Ltd. RIG H8817H100 16-May-14 29-Apr-14 Annual Management 10a Elect Ian C. Strachan as Director Yes For For Aristotle/Saul Opportunity Fund Transocean Ltd. RIG H8817H100 16-May-14 29-Apr-14 Annual Management 10b Elect Glyn A. Barker as Director Yes For For Aristotle/Saul Opportunity Fund Transocean Ltd. RIG H8817H100 16-May-14 29-Apr-14 Annual Management 10c Elect Vanessa C. L. Chang as Director Yes For For Aristotle/Saul Opportunity Fund Transocean Ltd. RIG H8817H100 16-May-14 29-Apr-14 Annual Management 10d Elect Frederico F. Curado as Director Yes For For Aristotle/Saul Opportunity Fund Transocean Ltd. RIG H8817H100 16-May-14 29-Apr-14 Annual Management 10e Elect Chad Deaton as Director Yes For For Aristotle/Saul Opportunity Fund Transocean Ltd. RIG H8817H100 16-May-14 29-Apr-14 Annual Management 10f Elect Martin B. McNamara as Director Yes For For Aristotle/Saul Opportunity Fund Transocean Ltd. RIG H8817H100 16-May-14 29-Apr-14 Annual Management 10g Elect Samuel Merksamer as Director Yes For For Aristotle/Saul Opportunity Fund Transocean Ltd. RIG H8817H100 16-May-14 29-Apr-14 Annual Management 10h Elect Edward R. Muller as Director Yes For For Aristotle/Saul Opportunity Fund Transocean Ltd. RIG H8817H100 16-May-14 29-Apr-14 Annual Management 10i Elect Steven L. Newman as Director Yes For For Aristotle/Saul Opportunity Fund Transocean Ltd. RIG H8817H100 16-May-14 29-Apr-14 Annual Management 10j Elect Tan Ek Kia as Director Yes For For Aristotle/Saul Opportunity Fund Transocean Ltd. RIG H8817H100 16-May-14 29-Apr-14 Annual Management 10k Elect Vincent J. Intrieri as Director Yes For For Aristotle/Saul Opportunity Fund Transocean Ltd. RIG H8817H100 16-May-14 29-Apr-14 Annual Management 11 Elect Ian C. Strachan as Board Chairman Yes For For Aristotle/Saul Opportunity Fund Transocean Ltd. RIG H8817H100 16-May-14 29-Apr-14 Annual Management 12a Appoint Frederico F. Curado as Member of the Compensation Committee Yes For For Aristotle/Saul Opportunity Fund Transocean Ltd. RIG H8817H100 16-May-14 29-Apr-14 Annual Management 12b Appoint Martin B. McNamara as Member of the Compensation Committee Yes For For Aristotle/Saul Opportunity Fund Transocean Ltd. RIG H8817H100 16-May-14 29-Apr-14 Annual Management 12c Appoint Tan Ek Kia as Member of the Compensation Committee Yes For For Aristotle/Saul Opportunity Fund Transocean Ltd. RIG H8817H100 16-May-14 29-Apr-14 Annual Management 12d Appoint Vincent J. Intrieri as Member of the Compensation Committee Yes For For Aristotle/Saul Opportunity Fund Transocean Ltd. RIG H8817H100 16-May-14 29-Apr-14 Annual Management 13 Designate Schweiger Advokatur/Notariat as Independent Proxy Yes For For Aristotle/Saul Opportunity Fund Transocean Ltd. RIG H8817H100 16-May-14 29-Apr-14 Annual Management 14 Appointment Of Ernst & Young LLP as Independent Registered Public Accounting Firm for Fiscal Year 2014 and Reelection of Ernst & Young Ltd, Zurich as the Company's Auditor for a Further One-Year Term Yes For For Aristotle/Saul Opportunity Fund Transocean Ltd. RIG H8817H100 16-May-14 29-Apr-14 Annual Management 15 Advisory Vote to Ratify Named Executive Officers' Compensation Yes For For Aristotle/Saul Opportunity Fund Transocean Ltd. RIG H8817H100 16-May-14 29-Apr-14 Annual Management 16 Amend Omnibus Stock Plan Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 1 Accept Financial Statements and Statutory Reports Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 2 Approve Remuneration Policy Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 3 Approve Remuneration Report Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 4 Elect Euleen Goh as Director Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 5 Elect Patricia Woertz as Director Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 6 Elect Ben van Beurden as Director Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 7 Re-elect Guy Elliott as Director Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 8 Re-elect Simon Henry as Director Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 9 Re-elect Charles Holliday as Director Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 10 Re-elect Gerard Kleisterlee as Director Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 11 Re-elect Jorma Ollila as Director Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 12 Re-elect Sir Nigel Sheinwald as Director Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 13 Re-elect Linda Stuntz as Director Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 14 Re-elect Hans Wijers as Director Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 15 Re-elect Gerrit Zalm as Director Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 16 Reappoint PricewaterhouseCoopers LLP as Auditors Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 17 Authorise Board to Fix Remuneration of Auditors Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 18 Authorise Issue of Equity with Pre-emptive Rights Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 19 Authorise Issue of Equity without Pre-emptive Rights Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 20 Authorise Market Purchase of Ordinary Shares Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 21 Approve Long Term Incentive Plan Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 22 Approve Deferred Bonus Plan Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 23 Approve Restricted Share Plan Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 24 Approve EU Political Donations and Expenditure Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 1 Accept Financial Statements and Statutory Reports Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 2 Approve Remuneration Policy Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 3 Approve Remuneration Report Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 4 Elect Euleen Goh as Director Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 5 Elect Patricia Woertz as Director Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 6 Elect Ben van Beurden as Director Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 7 Re-elect Guy Elliott as Director Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 8 Re-elect Simon Henry as Director Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 9 Re-elect Charles Holliday as Director Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 10 Re-elect Gerard Kleisterlee as Director Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 11 Re-elect Jorma Ollila as Director Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 12 Re-elect Sir Nigel Sheinwald as Director Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 13 Re-elect Linda Stuntz as Director Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 14 Re-elect Hans Wijers as Director Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 15 Re-elect Gerrit Zalm as Director Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 16 Reappoint PricewaterhouseCoopers LLP as Auditors Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 17 Authorise Board to Fix Remuneration of Auditors Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 18 Authorise Issue of Equity with Pre-emptive Rights Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 19 Authorise Issue of Equity without Pre-emptive Rights Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 20 Authorise Market Purchase of Ordinary Shares Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 21 Approve Long Term Incentive Plan Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 22 Approve Deferred Bonus Plan Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 23 Approve Restricted Share Plan Yes For For Aristotle/Saul Opportunity Fund Royal Dutch Shell plc RDSA G7690A118 20-May-14 10-Apr-14 Annual Management 24 Approve EU Political Donations and Expenditure Yes For For Aristotle/Saul Opportunity Fund Cameco Corporation CCO 13321L108 28-May-14 31-Mar-14 Annual Management A The Undersigned Hereby Certifies that the Shares Represented by this Proxy are Owned and Controlled by a Canadian Yes None Abstain Aristotle/Saul Opportunity Fund Cameco Corporation CCO 13321L108 28-May-14 31-Mar-14 Annual Management B1 Elect Director Ian Bruce Yes For For Aristotle/Saul Opportunity Fund Cameco Corporation CCO 13321L108 28-May-14 31-Mar-14 Annual Management B2 Elect Director Daniel Camus Yes For For Aristotle/Saul Opportunity Fund Cameco Corporation CCO 13321L108 28-May-14 31-Mar-14 Annual Management B3 Elect Director John Clappison Yes For For Aristotle/Saul Opportunity Fund Cameco Corporation CCO 13321L108 28-May-14 31-Mar-14 Annual Management B4 Elect Director Joe Colvin Yes For For Aristotle/Saul Opportunity Fund Cameco Corporation CCO 13321L108 28-May-14 31-Mar-14 Annual Management B5 Elect Director James Curtiss Yes For For Aristotle/Saul Opportunity Fund Cameco Corporation CCO 13321L108 28-May-14 31-Mar-14 Annual Management B6 Elect Director Donald Deranger Yes For For Aristotle/Saul Opportunity Fund Cameco Corporation CCO 13321L108 28-May-14 31-Mar-14 Annual Management B7 Elect Director Catherine Gignac Yes For For Aristotle/Saul Opportunity Fund Cameco Corporation CCO 13321L108 28-May-14 31-Mar-14 Annual Management B8 Elect Director Tim Gitzel Yes For For Aristotle/Saul Opportunity Fund Cameco Corporation CCO 13321L108 28-May-14 31-Mar-14 Annual Management B9 Elect Director James Gowans Yes For For Aristotle/Saul Opportunity Fund Cameco Corporation CCO 13321L108 28-May-14 31-Mar-14 Annual Management B10 Elect Director Nancy Hopkins Yes For For Aristotle/Saul Opportunity Fund Cameco Corporation CCO 13321L108 28-May-14 31-Mar-14 Annual Management B11 Elect Director Anne McLellan Yes For For Aristotle/Saul Opportunity Fund Cameco Corporation CCO 13321L108 28-May-14 31-Mar-14 Annual Management B12 Elect Director Neil McMillan Yes For For Aristotle/Saul Opportunity Fund Cameco Corporation CCO 13321L108 28-May-14 31-Mar-14 Annual Management B13 Elect Director Victor Zaleschuk Yes For For Aristotle/Saul Opportunity Fund Cameco Corporation CCO 13321L108 28-May-14 31-Mar-14 Annual Management C Ratify KPMG LLP as Auditors Yes For For Aristotle/Saul Opportunity Fund Cameco Corporation CCO 13321L108 28-May-14 31-Mar-14 Annual Management D Advisory Vote on Executive Compensation Approach Yes For For Aristotle/Saul Opportunity Fund Cameco Corporation CCO 13321L108 28-May-14 31-Mar-14 Annual Management E Amend Bylaws Yes For For Aristotle/Saul Opportunity Fund Mitsubishi UFJ Financial Group J44497105 27-Jun-14 28-Mar-14 Annual Management 1 Approve Allocation of Income, with a Final Dividend of JPY 9 Yes For For Aristotle/Saul Opportunity Fund Mitsubishi UFJ Financial Group J44497105 27-Jun-14 28-Mar-14 Annual Management Elect Director Sono, Kiyoshi Yes For For Aristotle/Saul Opportunity Fund Mitsubishi UFJ Financial Group J44497105 27-Jun-14 28-Mar-14 Annual Management Elect Director Wakabayashi, Tatsuo Yes For For Aristotle/Saul Opportunity Fund Mitsubishi UFJ Financial Group J44497105 27-Jun-14 28-Mar-14 Annual Management Elect Director Hirano, Nobuyuki Yes For For Aristotle/Saul Opportunity Fund Mitsubishi UFJ Financial Group J44497105 27-Jun-14 28-Mar-14 Annual Management Elect Director Tanaka, Masaaki Yes For For Aristotle/Saul Opportunity Fund Mitsubishi UFJ Financial Group J44497105 27-Jun-14 28-Mar-14 Annual Management Elect Director Yuuki, Taihei Yes For For Aristotle/Saul Opportunity Fund Mitsubishi UFJ Financial Group J44497105 27-Jun-14 28-Mar-14 Annual Management Elect Director Kagawa, Akihiko Yes For For Aristotle/Saul Opportunity Fund Mitsubishi UFJ Financial Group J44497105 27-Jun-14 28-Mar-14 Annual Management Elect Director Kuroda, Tadashi Yes For For Aristotle/Saul Opportunity Fund Mitsubishi UFJ Financial Group J44497105 27-Jun-14 28-Mar-14 Annual Management Elect Director Nagaoka, Takashi Yes For For Aristotle/Saul Opportunity Fund Mitsubishi UFJ Financial Group J44497105 27-Jun-14 28-Mar-14 Annual Management Elect Director Okamoto, Junichi Yes For For Aristotle/Saul Opportunity Fund Mitsubishi UFJ Financial Group J44497105 27-Jun-14 28-Mar-14 Annual Management Elect Director Noguchi, Hiroyuki Yes For For Aristotle/Saul Opportunity Fund Mitsubishi UFJ Financial Group J44497105 27-Jun-14 28-Mar-14 Annual Management Elect Director Okuda, Tsutomu Yes For For Aristotle/Saul Opportunity Fund Mitsubishi UFJ Financial Group J44497105 27-Jun-14 28-Mar-14 Annual Management Elect Director Araki, Ryuuji Yes For For Aristotle/Saul Opportunity Fund Mitsubishi UFJ Financial Group J44497105 27-Jun-14 28-Mar-14 Annual Management Elect Director Okamoto, Kunie Yes For For Aristotle/Saul Opportunity Fund Mitsubishi UFJ Financial Group J44497105 27-Jun-14 28-Mar-14 Annual Management Elect Director Kawamoto, Yuuko Yes For For Aristotle/Saul Opportunity Fund Mitsubishi UFJ Financial Group J44497105 27-Jun-14 28-Mar-14 Annual Management Elect Director Matsuyama, Haruka Yes For For Aristotle/Saul Opportunity Fund Mitsubishi UFJ Financial Group J44497105 27-Jun-14 28-Mar-14 Annual Management 3 Appoint Statutory Auditor Sato, Yukihiro Yes For For Aristotle/Saul Opportunity Fund Mitsubishi UFJ Financial Group J44497105 27-Jun-14 28-Mar-14 Annual Management 4 Approve Adjustment to Aggregate Compensation Ceiling for Directors Yes For For Form N-PX Proxy Voting Records Fund Name: Aristotle International Equity Fund Reporting Period: 3/31/2014 (inception date) - 06/30/2014 The Fund commenced operations on 3/31/2014.There have been no proxies voted on behalf of the Fund for the period 3/31/14 to 6/30/14. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Investment Managers Series Trust By (Signature and Title)* /s/ Maureen Quill Maureen Quill, President Date August 22, 2014 * Print the name and title of each signing officer under his or her signature.
